UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 24, 2014 Everest Re Group, Ltd. (Exact name of registrant as specified in its charter) Bermuda 1-15731 98-0365432 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) Wessex House – 2nd Floor 45 Reid Street PO Box HM 845 Hamilton HM DX, Bermuda Not Applicable (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 441-295-0006 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS, ELECTION OF DIRECTORS, APPOINTMENT OF PRINCIPAL OFFICERS The registrant entered into an Employment Agreement with Mark S. de Saram, Managing Director and CEO of the registrant’s wholly-owned subsidiary, Everest Reinsurance (Bermuda), Ltd., effective November 1, 2014.This Employment Agreement replaces the prior agreement between the registrant and Mr. de Saram, which expires on November 1, 2014.The material terms of the Employment Agreement are as follows: Term: November 1, 2014 thru June 30, 2016 Annual Salary: Savings Plan: Cash payment of 10% of monthly salary in lieu of participation in savings plan Bonus: Eligible to participate in Annual Incentive Plan (discretionary plan) Benefit Plans: Eligible to participate in Everest Reinsurance (Bermuda), Ltd. medical, dental and group life insurance plans Housing Allowance: $12,500 per month Car/Car Allowance: Provided Airline Tickets: Reimbursed every three months for one economy class airline ticket Membership Fees: Reimbursed for reasonable membership fees for Tucker’s Point Club The full text of the Employment Agreement is filed herewith as Exhibit 10.1 and is incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits Exhibit No. Description Employment Agreement with Mark S. de Saram SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EVEREST RE GROUP, LTD. By: /S/ CRAIG HOWIE Craig Howie Executive Vice President and Chief Financial Officer Dated:September 29, 2014 EXHIBIT INDEX Exhibit Number Description of Document Page No. Employment Agreement with Mark de Saram 5
